
	
		I
		112th CONGRESS
		1st Session
		H. R. 2101
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Rooney (for
			 himself and Mr. West) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the creation of disaster protection funds by property and casualty insurance
		  companies for the payment of policyholders’ claims arising from future
		  catastrophic events.
	
	
		1.Short titleThis Act may be cited as the
			 Policyholder Disaster Protection Act
			 of 2011.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Rising costs
			 resulting from natural disasters are placing an increasing strain on the
			 ability of property and casualty insurance companies to assure payment of
			 homeowners’ claims and other insurance claims arising from major natural
			 disasters now and in the future.
			(2)Present tax laws
			 do not provide adequate incentives to assure that natural disaster insurance is
			 provided or, where such insurance is provided, that funds are available for
			 payment of insurance claims in the event of future catastrophic losses from
			 major natural disasters, as present law requires an insurer wishing to
			 accumulate surplus assets for this purpose to do so entirely from its after-tax
			 retained earnings.
			(3)Revising the tax
			 laws applicable to the property and casualty insurance industry to permit
			 carefully controlled accumulation of pretax dollars in separate reserve funds
			 devoted solely to the payment of claims arising from future major natural
			 disasters will provide incentives for property and casualty insurers to make
			 natural disaster insurance available, will give greater protection to the
			 Nation’s homeowners, small businesses, and other insurance consumers, and will
			 help assure the future financial health of the Nation’s insurance system as a
			 whole.
			(4)Implementing these
			 changes will reduce the possibility that a significant portion of the private
			 insurance system would fail in the wake of a major natural disaster and that
			 governmental entities would be required to step in to provide relief at
			 taxpayer expense.
			3.Creation of
			 policyholder disaster protection funds; contributions to and distributions from
			 funds; other rules
			(a)Contributions to
			 policyholder disaster protection fundsSubsection (c) of section
			 832 of the Internal Revenue Code of 1986 (relating to the taxable income of
			 insurance companies other than life insurance companies) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting ; and, and by adding at the
			 end the following new paragraph:
				
					(14)the qualified
				contributions to a policyholder disaster protection fund during the taxable
				year.
					.
			(b)Distributions
			 from policyholder disaster protection fundsParagraph (1) of
			 section 832(b) of such Code is amended by striking and at the
			 end of subparagraph (D), by striking the period at the end of subparagraph (E)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(F)the amount of any
				distributions from a policyholder disaster protection fund during the taxable
				year, except that a distribution made to return to the qualified insurance
				company any contribution which is not a qualified contribution (as defined in
				subsection (h)) for a taxable year shall not be included in gross income if
				such distribution is made prior to the filing of the tax return for such
				taxable
				year.
					.
			(c)Definitions and
			 other rules relating to policyholder disaster protection
			 fundsSection 832 of such Code (relating to insurance company
			 taxable income) is amended by adding at the end the following new
			 subsection:
				
					(h)Definitions and
				other rules relating to policyholder disaster protection
				fundsFor purposes of this section—
						(1)Policyholder
				disaster protection fundThe term policyholder disaster
				protection fund (hereafter in this subsection referred to as the
				fund) means any custodial account, trust, or any other
				arrangement or account—
							(A)which is
				established to hold assets that are set aside solely for the payment of
				qualified losses, and
							(B)under the terms of
				which—
								(i)the assets in the
				fund are required to be invested in a manner consistent with the investment
				requirements applicable to the qualified insurance company under the laws of
				its jurisdiction of domicile,
								(ii)the net income
				for the taxable year derived from the assets in the fund is required to be
				distributed no less frequently than annually,
								(iii)an excess
				balance drawdown amount is required to be distributed to the qualified
				insurance company no later than the close of the taxable year following the
				taxable year for which such amount is determined,
								(iv)a
				catastrophe drawdown amount may be distributed to the qualified insurance
				company if distributed prior to the close of the taxable year following the
				year for which such amount is determined,
								(v)a
				State required drawdown amount may be distributed, and
								(vi)no distributions
				from the fund are required or permitted other than the distributions described
				in clauses (ii) through (v) and the return to the qualified insurance company
				of contributions that are not qualified contributions.
								(2)Qualified
				insurance companyThe term qualified insurance
				company means any insurance company subject to tax under section
				831(a).
						(3)Qualified
				contributionThe term qualified contribution means a
				contribution to a fund for a taxable year to the extent that the amount of such
				contribution, when added to the previous contributions to the fund for such
				taxable year, does not exceed the excess of—
							(A)the fund cap for
				the taxable year, over
							(B)the fund balance
				determined as of the close of the preceding taxable year.
							(4)Excess balance
				drawdown amountsThe term excess balance drawdown
				amount means the excess (if any) of—
							(A)the fund balance
				as of the close of the taxable year, over
							(B)the fund cap for
				the following taxable year.
							(5)Catastrophe
				drawdown amount
							(A)In
				generalThe term catastrophe drawdown amount means
				an amount that does not exceed the lesser of the amount determined under
				subparagraph (B) or (C).
							(B)Net losses from
				qualifying eventsThe amount determined under this subparagraph
				shall be equal to the qualified losses for the taxable year determined without
				regard to clause (ii) of paragraph (8)(A).
							(C)Gross losses in
				excess of thresholdThe amount determined under this subparagraph
				shall be equal to the excess (if any) of—
								(i)the qualified
				losses for the taxable year, over
								(ii)the lesser
				of—
									(I)the fund cap for
				the taxable year (determined without regard to paragraph (9)(E)), or
									(II)30 percent of the
				qualified insurance company’s surplus as regards policyholders as shown on the
				company’s annual statement for the calendar year preceding the taxable
				year.
									(D)Special drawdown
				amount following a recent catastrophe loss yearIf for any
				taxable year included in the reference period the qualified losses exceed the
				amount determined under subparagraph (C)(ii), the catastrophe drawdown
				amount shall be an amount that does not exceed the lesser of the amount
				determined under subparagraph (B) or the amount determined under this
				subparagraph. The amount determined under this subparagraph shall be an amount
				equal to the excess (if any) of—
								(i)the qualified
				losses for the taxable year, over
								(ii)the lesser
				of—
									(I)1/3
				of the fund cap for the taxable year (determined without regard to paragraph
				(9)(E)), or
									(II)10 percent of the
				qualified insurance company’s surplus as regards policyholders as shown on the
				company’s annual statement for the calendar year preceding the taxable
				year.
									(E)Reference
				periodFor purposes of subparagraph (D), the reference period
				shall be determined under the following table:
								
									
										
											For a taxable yearThe reference
						period
											
											 beginning in—shall be—
											
										
										
											 2015 and later   The 3 preceding taxable
						years.
											
											 2014   The 2 preceding taxable
						years.
											
											 2013    The preceding taxable
						year.
											
											 2012 or before    No reference period
						applies.
											
										
									
								
							(6)State required
				drawdown amountThe term State required drawdown
				amount means any amount that the department of insurance for the
				qualified insurance company’s jurisdiction of domicile requires to be
				distributed from the fund, to the extent such amount is not otherwise described
				in paragraph (4) or (5).
						(7)Fund
				balanceThe term fund balance means—
							(A)the sum of all
				qualified contributions to the fund,
							(B)less any net
				investment loss of the fund for any taxable year or years, and
							(C)less the sum of
				all distributions under clauses (iii) through (v) of paragraph (1)(B).
							(8)Qualified
				losses
							(A)In
				generalThe term qualified losses means, with
				respect to a taxable year—
								(i)the amount of
				losses and loss adjustment expenses incurred in the qualified lines of business
				specified in paragraph (9), net of reinsurance, as reported in the qualified
				insurance company’s annual statement for the taxable year, that are
				attributable to one or more qualifying events (regardless of when such
				qualifying events occurred),
								(ii)the amount by
				which such losses and loss adjustment expenses attributable to such qualifying
				events have been reduced for reinsurance received and recoverable, plus
								(iii)any
				nonrecoverable assessments, surcharges, or other liabilities that are borne by
				the qualified insurance company and are attributable to such qualifying
				events.
								(B)Qualifying
				eventFor purposes of subparagraph (A), the term qualifying
				event means any event that satisfies clauses (i) and (ii).
								(i)EventAn
				event satisfies this clause if the event is 1 or more of the following:
									(I)Windstorm
				(hurricane, cyclone, or tornado).
									(II)Earthquake
				(including any fire following).
									(III)Winter
				catastrophe (snow, ice, or freezing).
									(IV)Fire.
									(V)Tsunami.
									(VI)Flood.
									(VII)Volcanic
				eruption.
									(VIII)Hail.
									(ii)Catastrophe
				designationAn event satisfies this clause if the event—
									(I)is designated a
				catastrophe by Property Claim Services or its successor organization,
									(II)is declared by
				the President to be an emergency or disaster, or
									(III)is declared to
				be an emergency or disaster in a similar declaration by the chief executive
				official of a State, possession, or territory of the United States, or the
				District of Columbia.
									(9)Fund
				cap
							(A)In
				generalThe term fund cap for a taxable year is the
				sum of the separate lines of business caps for each of the qualified lines of
				business specified in the table contained in subparagraph (C) (as modified
				under subparagraphs (D) and (E)).
							(B)Separate lines
				of business capFor purposes of subparagraph (A), the separate
				lines of business cap, with respect to a qualified line of business specified
				in the table contained in subparagraph (C), is the product of—
								(i)net written
				premiums reported in the annual statement for the calendar year preceding the
				taxable year in such line of business, multiplied by
								(ii)the fund cap
				multiplier applicable to such qualified line of business.
								(C)Qualified lines
				of business and their respective fund cap multipliersFor
				purposes of this paragraph, the qualified lines of business and fund cap
				multipliers specified in this subparagraph are those specified in the following
				table:
								
									
										
											Line of Business on
						AnnualFund Cap
											
											 Statement Blank:Multiplier:
											
										
										
											Fire0.25
											
											Allied1.25
											
											Farmowners Multiple
						Peril0.25
											
											Homeowners Multiple
						Peril0.75
											
											Commercial Multi Peril
						(non-liability portion)0.50
											
											Earthquake13.00
											
											Inland
						Marine0.25.
											
										
									
								
							(D)Subsequent
				modifications of the annual statement blankIf, with respect to
				any taxable year beginning after the effective date of this subsection, the
				annual statement blank required to be filed is amended to replace, combine, or
				otherwise modify any of the qualified lines of business specified in
				subparagraph (C), then for such taxable year subparagraph (C) shall be applied
				in a manner such that the fund cap shall be the same amount as if such
				reporting modification had not been made.
							(E)20-year
				phase-inNotwithstanding subparagraph (C), the fund cap for a
				taxable year shall be the amount determined under subparagraph (C), as adjusted
				pursuant to subparagraph (D) (if applicable), multiplied by the phase-in
				percentage indicated in the following table:
								
									
										
											Taxable year beginning in:Phase-in
						percentage to be applied to fund cap
						computed under subparagraphs (A) and (B):
											
										
										
											20125
						percent
											
											201310
						percent
											
											201415
						percent
											
											201520
						percent
											
											201625
						percent
											
											201730
						percent
											
											201835
						percent
											
											201940
						percent
											
											202045
						percent
											
											202150
						percent
											
											202255
						percent
											
											202360
						percent
											
											202465
						percent
											
											202570
						percent
											
											202675
						percent
											
											202780
						percent
											
											202885
						percent
											
											202990
						percent
											
											203095
						percent
											
											2031 and
						later100 percent.
											
										
									
								
							(10)Treatment of
				investment income and gain or loss
							(A)Contributions in
				kindA transfer of property other than money to a fund shall be
				treated as a sale or exchange of such property for an amount equal to its fair
				market value as of the date of transfer, and appropriate adjustment shall be
				made to the basis of such property. Section 267 shall apply to any loss
				realized upon such a transfer.
							(B)Distributions in
				kindA transfer of property other than money by a fund to the
				qualified insurance company shall not be treated as a sale or exchange or other
				disposition of such property. The basis of such property immediately after such
				transfer shall be the greater of the basis of such property immediately before
				such transfer or the fair market value of such property on the date of such
				transfer.
							(C)Income with
				respect to fund assetsItems of income of the type described in
				paragraphs (1)(B), (1)(C), and (2) of subsection (b) that are derived from the
				assets held in a fund, as well as losses from the sale or other disposition of
				such assets, shall be considered items of income, gain, or loss of the
				qualified insurance company. Notwithstanding paragraph (1)(F) of subsection
				(b), distributions of net income to the qualified insurance company pursuant to
				paragraph (1)(B)(ii) of this subsection shall not cause such income to be taken
				into account a second time.
							(11)Net income; net
				investment lossFor purposes of paragraph (1)(B)(ii), the net
				income derived from the assets in the fund for the taxable year shall be the
				items of income and gain for the taxable year, less the items of loss for the
				taxable year, derived from such assets, as described in paragraph (10)(C). For
				purposes of paragraph (7), there is a net investment loss for the taxable year
				to the extent that the items of loss described in the preceding sentence exceed
				the items of income and gain described in the preceding sentence.
						(12)Annual
				statementFor purposes of this subsection, the term annual
				statement shall have the meaning set forth in section 846(f)(3).
						(13)Exclusion of
				premiums and losses on certain puerto rican risksNotwithstanding
				any other provision of this subsection, premiums and losses with respect to
				risks covered by a catastrophe reserve established under the laws or
				regulations of the Commonwealth of Puerto Rico shall not be taken into account
				under this subsection in determining the amount of the fund cap or the amount
				of qualified losses.
						(14)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations—
							(A)which govern the
				application of this subsection to a qualified insurance company having a
				taxable year other than the calendar year or a taxable year less than 12
				months,
							(B)which govern a
				fund maintained by a qualified insurance company that ceases to be subject to
				this part, and
							(C)which govern the
				application of paragraph
				(9)(D).
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
